DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 10/20/2021 has been entered. Claims 19 and 20 have been cancelled. Claims 1 and 4 have been amended. Applicant added new claims 21-22. Claims 8, 15, 16 and 18 remain withdrawn and claim 22 is withdrawn as described below per election by original presentation. Therefore, claims 1-7, 9-14, 17 and 21 remain pending in the application. Previous 35 USC § 112 rejections have been partially withdrawn in light of the applicant’s amendments to the claims. 

Election/Restrictions
Newly submitted claim 22 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The method claim 22 recites “connecting a safety line to the safety harness” while the safety harness of claim 1 (currently and as originally submitted) does not require and can be operable with a safety line as evident by reference Van Hall as detailed in rejection below.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claim 1 recites “a safety harness”, then in line 3 “the harness” and again later in line 3 “said safety harness” and in claim 2 “the harness”; attention is brought to that if applicant wishes to refer back to the safety harness as “the harness” that would be fine, except that going to back referring to it as “said safety harness” is where ambiguity is presented. Referring to the same limitation with consistent nomenclature is required throughout the claims. 
Claim 2 recites “a load” and “a waist strap”; since these limitations where established in claim 1 examiner recommends referring back to them as: “the load” and “the waist strap”. The same issue applies to the same limitations in claim 3
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claims 4 and 5, “the shoulder straps” provides a lack of proper antecedent basis.
Claim 5 is rejection since it depends from claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 9-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Hall et al. (US 6405728).
	Regarding claim 1, 
A safety harness (as seen in fig. 5 for example), said safety harness comprising a rigid weight distribution assembly (at but not limited to 22 for example) configured to be loaded in compression to transfer a load to a waist strap of the harness (if force was directed downward from 24 onto 22, such a force ; and said safety harness being configured to arrest a user during a fall event (note that this is extremely broad, for example, a user could be falling in water and this harness would be inherently configured to arrest such a fall/descent under water if an anchor line were attached to 26 or wrapped around 20 as some non-limiting examples).
Note that the specification explains that “portion 22 also formed of rigid plastics material”.

    PNG
    media_image1.png
    724
    501
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    625
    496
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    395
    475
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    590
    501
    media_image4.png
    Greyscale



Regarding claim 2, 
The safety harness of claim 1, wherein the weight distribution assembly comprises a support member including a bend (such as at 2 or 22), the support member configured to be loaded in compression to transfer a load to a waist strap of the harness (it can perform this function as claimed).  
Regarding claim 3, 
The safety harness of claim 1, wherein the weight distribution assembly comprises a support member (such as 30) pivotably connected to a connector (2/22) adapted to [intended use] receive a waist strap (as depicted in Fig. 5), to [intended use] transfer a load from the support member to the connector (as seen in fig. 5).  


The safety harness of claim 1, wherein the weight distribution assembly includes a hip pad (formed by 2 and 7 as seen in fig. 5) through which the waist strap is routed (as seen in fig. 5).  
Regarding claim 7, 
The safety harness of claim 6, wherein the weight distribution assembly includes a support assembly (at 22 which extends upward from the hip pad 2/7) being operatively connected to (when interpreted with the broadest reasonable interpretation, a first element is "operatively connected to" a second element by way of one or more elements in between) the hip pad in a center position on the hip pad (as seen in fig. 5 for example).  
Regarding claim 9, 
The safety harness of claim 6, wherein the weight distribution assembly includes a dorsal pad assembly (at 23/30 for example) and a support assembly (such as at 22) pivotally connected to at least one of the hip pad and the dorsal pad assembly (22 is pivotally connected to 30 via 24 for example).  
Regarding claim 10, 
The safety harness of claim 9, wherein the support assembly is configured and arranged to pivot in a first direction relative to the dorsal pad assembly and to pivot in a second direction relative to the hip pad (clockwise and counter-clockwise).  Note that each one is able to move in these directions relative to the other -- see fig. 5 with respect to pivot point 24 for example.


The safety harness of claim 1, wherein the weight distribution assembly includes a support assembly (such as 22/30 for example) comprising a support member (at 30) and an adjustable member (at 22) configured and arranged to move along the support member to adjust a length of the support assembly.  
Regarding claim 12, 
The safety harness of claim 11, wherein the support member includes a spring biased button (at 24 which is a button configured to have a spring 27 biased thereon -- note that a tv remote does not comprise a tv, therefore a spring biased button does not need to comprise/include the spring itself as claimed) and the adjustable member includes a plurality of apertures (each 26), the button being configured and arranged to extend through a desired one of the plurality of apertures to adjust the length of the support assembly (it can perform this function as claimed).  
Regarding claim 13, 
The safety harness of claim 1, wherein the weight distribution assembly comprises a material selected from the group consisting of a metal, a composite, a plastic, and a carbon fiber.   The specification discusses it at least being made of plastic - therefore the limitation is taught.
Regarding claim 14, 
The safety harness of claim 9, further comprising at least one pivot assembly (at 24) interconnecting the support assembly and at least one of the dorsal pad assembly and the at least one of the waist strap and the hip pad (as .  
Regarding claim 17, 
The safety harness of claim 1, wherein the weight distribution assembly comprises a support assembly that comprises a single component support member(2 and/or 22) , the single component support member being operatively connected (when interpreted with the broadest reasonable interpretation, a first element is "operatively connected to" a second element by way of one or more elements in between) to at least one of a waist belt and a hip pad proximate a middle rear portion of the at least one of the waist belt and the hip pad (as seen in fig. 5).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Regarding claim 4, 
The safety harness of claim 1, wherein the weight distribution assembly includes a dorsal pad assembly (at 21/30).
All of the elements have been discussed above except interconnecting the shoulder straps proximate the dorsal D-ring.  Attention is directed to Casebolt which teaches a dorsal D-ring (502) and includes a dorsal pad assembly (501) interconnecting the shoulder straps proximate the dorsal D-ring (such as seen in fig. 22 or 44 for example).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Van Hall with the structure taught via the D-ring interconnecting shoulder straps of Casebolt in order to provide an anchor point for a diver line and/or provide a multi-use harness for in and out of water which includes a line anchor or the like.  Note that the slots for the harness could be provided in the dorsal pad of Van Hall or alternatively a pad could be attached thereto.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


The safety harness of claim 4, wherein the weight distribution assembly includes a support assembly (at 2/22 for example) and the dorsal pad assembly includes the D-ring (via the modification as applied above), the support assembly being operatively connected to the dorsal pad assembly in at least one of an upper position above the D-ring and a lower position below the D-ring (the modification inevitably teaches this).  

Claim 21 is rejected under 35 U.S.C. 103 as obvious over Van Hall et al. (US 6405728) and further in view of Casebolt, US (2009/0078505) (referred to hereinafter as ref ‘505 not to be confused with Casebolt reference above). While Van Hall et al. disclose safety lines (71; figure 19) and anchor clips (72) for anchoring/securing a user/wearer of the harness against falls, they do not disclose a SRL connected to a dorsal D-ring of the safety harness. 
However, in regards to claim 21, Casebolt ref ‘505 teaches:
a personal self-retracting lifeline (SRL) (as disclosed in paragraph [0036]; see highlighted excerpt below) that is connected to a dorsal D-ring (201a; also as described in highlight below) of the safety harness (201). 

    PNG
    media_image5.png
    159
    572
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    129
    602
    media_image6.png
    Greyscale



Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive because:
Applicant argues “an ordinary artisan in the field of safety harnesses in general, and fall-protection safety harnesses in particular, would not consider the harness of Van Hall to be a safety harness that is "configured to arrest a user during a fall event" as required by claim 1 … It is respectfully submitted that an ordinary artisan would not consider a harness that is configured to carry the weight of air tanks of an SCBA or SCUBA gear to be a harness that is configured to arrest a user during a fall event as required by claim 1 … even if it might be considered that the harness of Van Hall could be used under water and could have a safety line attached thereto, an ordinary artisan would not consider such an arrangement to be configured to arrest a user during a fall event as required by claim 1”;  examiner respectfully disagrees and presents that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114 [R-1]). Moreover, the claim recites “said safety harness being configured to arrest a user during a fall event”; in other words, there are no limitations/claimed features that distinguishes the safety harness from the safety harness of the prior art. Examiner also disagrees with applicant’s position that “an ordinary artisan would not consider a harness that is configured to carry the weight of air tanks of an SCBA or SCUBA gear to be a harness that is configured to arrest a user during a fall event as required by claim 1”; since harness of Van Hall exhibits a full body harness complete with waist and shoulder straps; hence indeed attaching a safety line (not claimed) to it would have it “configured to arrest a user during a fall event”.
Applicant argues “an ordinary artisan would not consider that item 22 of Van Hall is configured to be loaded in compression to transfer a load to a waist strap of the harness. Van Hall's objective is to support the weight of one or more air tanks. If the air tanks are light enough, the air tanks can be supported by a waist-strap alone, as in Van Hall's Fig. 3. In such a case, no shoulder straps are needed, and no item 22 is needed. If the air tanks are heavier, shoulder straps can be provided, and item 22 (and associated item 21) can be present, as in Fig. 5. Van Hall makes it clear that in such a case, items 22 and 21 are configured specifically to provide that some of the weight of the air tanks is supported by the shoulder straps rather than by the waist strap alone”; examiner respectfully disagrees and presents that firstly, the very argument that “, items 22 and 21 are configured specifically to provide that some of the weight of the air tanks is supported by the shoulder straps rather than by the waist strap alone”; is further proof that at least part of the weight is being carried by the waist strap. Secondly, the claim recitation: “configured to be loaded in compression”; is on one hand broad enough to have the compression be at any point along the weight distribution assembly; hence at least the portion of 22 carried by boss 24 is under compression; and on the other hand only requires the weight distribution assembly to be “configured to be loaded” and is not actively required to be, to which examiner takes the position that the weight distribution assembly of Van Hall is indeed configured to be loaded in compression.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634